Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to an apparatus, classified in C03B37/0146.
II. Claims 15-20, drawn to a method, classified in C03B37/07.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process, such as receiving other types of preforms that are not optical fiber preforms for storage.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
• the inventions have acquired a separate status in the art in view of their different classification 

• the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
• the prior art applicable to one invention would not likely be applicable to another invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation by voice mail with Kevin Bray on Nov. 10, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 is/are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement filed Nov. 20, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  FOR Cite #2 entry is missing.  The 8 page FOR document provided as JP6259535A has a publication date of 1994-09-16 which does not match 1987-03-15 for FOR Cite #2.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is/are objected to because of the following informalities:  difficult to see the “-“ symbol at the end of  that claimed range in claim 1 is from -7.0 kPa to 7.0 kPa due to spacing.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 14 claims the handle assembly is removable from the muffle through the second lid segment.  It is unclear to the Examiner how the handle assembly is removable through the second lid unless there is an opening in the lid or an opening provided for the second lid segment.  Based on the figures in the specification, the handle assembly appears to be removable through an opening for the second lid segment.  Please clarify claim 14.
Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohmura (US 2002/0000102A1) in view of Akinari et al. (JP2003-137584) and Kohmura (US 2003/0000255A1 – hereinafter Pub’255).
Regarding claims 1 and 2, Kohmura (Figs. 1 and 2, [0001]-[0003], [0031] and discloses an apparatus for processing an optical fiber preform (“porous preform 1”) comprising a heating furnace with a heating furnace body ([0007]) and a muffle (“furnace core tube 2”) disposed within the furnace body and the muffle configured to receive the optical fiber preform.  Kohmura (Figs. 1 and 2) discloses a space between the muffle walls and furnace body walls defining a first interior volume and a space within the muffle walls defining a second interior volume.  
Kohmura fails to explicitly state the second interior volume sealed from the first interior volume.  However, Kohmura discloses furnace core tube walls and sealing box 7 define the second interior volume and furnace body walls defines a first interior volume, it would be obvious to a person having ordinary skill in the art the furnace core tube walls and sealing box provide a second interior volume sealed from the first interior volume.  
Kohmura (Figs. 1 and 2 and [0005]) discloses a first inlet illustrated as an inlet pipe for introducing an inert gas feed by rate controlling means (Mb) 18 coupled to the first interior volume and discloses an inert gas atmosphere such as argon and nitrogen which provide for an annulus gas.  While Kohmura fails to explicitly state there is an annulus gas source, it would be obvious to a person having ordinary skill in the art, to supply annulus gas, such as argon or nitrogen, to the first interior volume requires an inert gas source of argon or nitrogen (corresponding to an annulus gas source) to the first inlet.

Kohmura (Figs 1 and 2, [0002], [0013]) discloses a treatment gas (i.e. process gas), such as He, chlorine, CO, etc., controlled by rate controlling means (Ma) 17 fed into a furnace second inlet (“introduction pipe 3”) coupled to the second interior volume.  While Kohmura fails to explicitly state there is a process gas source, it would be obvious to a person having ordinary skill in the art, to supply process gas to the second interior volume requires a process gas source for treatment gas.  
Kohmura (Figs. 1 and 2 and [0003]) discloses a second outlet (“discharge pipe 4”) coupled to the second interior volume for exhausting the process gas from the second interior volume.
Kohmura ([0032] and Fig. 2) discloses pressure signals detected from a manometer Pa and manometer Pb guided to the differential pressure detector 13 and a differential signal for gas controlling means (Ma) 17 illustrated as fluidly connected to the first interior volume and gas controlling means (Mb) 18 illustrated as fluidly connected to the second interior volume.  
Kohmura fails to disclose a differential pressure gauge fluidly coupled to the first interior volume and the second interior volume.  However, Akinari (Figs. 1-4, [0019], [0029]-[0031] and [0056]-[0059]) discloses an apparatus similar to the apparatus of Kohmura for processing an optical fiber base material comprising a hollow core tube having a heat treatment chamber that performs the same function of receiving an optical fiber preform as the muffle and second interior volume of Kohmura and a reactor body having a heater chamber having that performs the same function of the furnace body and first interior volume of Kohmura, specifically housing heaters.  Akinari further discloses a differential pressure gauge is provided between an exhaust pipe 7 that performs a similar function as the discharge pipe 23 of Kohmura and discharge pipe 8 that performs a similar function to the discharge pipe 4 of Kohmura.  Akinari ([0031] and [0034]) discloses the differential pressure gauge of Akinari is for measuring a pressure difference between the heat treatment chamber that is similar to the second 
Further, as discussed above, Kohmura (Figs. 1 and 2, [0007] and [0032]) discloses a control means coupled to a pressure differential detector and a differential pressure signal is used to operate gas feed rate controlling means (Mb) 18 used for the heating furnace body and gas feed rate controlling means (Ma) 17 for the furnace core tube, and as discussed above, obviousness of an inert gas source of argon or nitrogen (corresponding to an annulus gas source) to the first inlet and process gas to the second interior volume requires a process gas source for treatment gas.
While, Kohmura fails to disclose the flow controller is fluidly coupled to at least one of the annulus gas source and the process gas source, based on the modification of Kohmura in view of Akinari, such as a differential pressure gauge communicatively coupled to a control unit to control pressure, a 
Kohmura fails to disclose details of the fluid controllers comprising a processor and a non-transitory memory storing computer readable and executable instructions when executed by the processor.  However, Pub’255 (Fig. 5, [0073]-[0086] and [0094]) discloses a similar apparatus for processing an optical fiber preform comprising a sintering furnace 12 having a furnace tube 122 and a heater 124.  The sintering furnace comprises a gas flow meter 20 and a gas supply portion 18 for supplying gas into the furnace tube 122, which is similar to the furnace core tube having a second interior volume.  Pub’255 discloses the gas flow meter coupled to a gas supply portion is controlled by controller 16.  Pub’255 discloses the controller is constructed of a computer having a memory, and performs a variety of controls.  It would be obvious to a person having ordinary skill in the art the fluid controller of Kohmura as a computer having a memory to perform a variety of controls and it would be obvious to a person having ordinary skill in the art, a computer comprises a processor and a non-transitory memory storing computer readable and executable instructions.  Further, with obviousness of  the controller as a computer, it would be obvious the flow controller comprising a processor and non-transitory memory storing computer readable and executable instructions, which when executed by the processor, cause the flow controller to receive a differential pressure signal and adjust at least one of a flow of the annulus gas from the annulus gas source and a flow of the process gas from the process gas source.  
Kohmura fails to disclose the claimed adjusting range is from -7.0 kPa to 7.0 kPa.  However, Akinari ([0031]-[0034]) further discloses a value of the differential pressure gauge can be controlled with 
Regarding claim 5, Kohmura fails to disclose the furnace body comprises a pressure vessel and a lid removable coupled to the pressure vessel, wherein the lid comprises a first lid segment and a second lid segment, the first lid segment having an opening therein, wherein the second lid segment is removable disposed in the first lid segment.  However, Akinari (Figs. 1-4, [0019], [0029]-[0031] and [0056]-[0059]) discloses an apparatus similar to the apparatus of Kohmura for processing an optical fiber base material comprising a hollow core tube having a heat treatment chamber that performs the same function of receiving an optical fiber preform as the muffle and second interior volume of Kohmura and a reactor body having a heater chamber having that performs the same function of the furnace body and first interior volume of Kohmura, specifically housing heaters.  Akinari ([0035]) discloses the HR can be pressurized and illustrates a reactor body and discloses ([0028] and Fig. 1) an opening having a lid and a carbon felt used to seal the core tube.  Based on the disclosure of Akinari, it would be obvious to a person having ordinary skill in the art the muffle, seal 7, and furnace body of Kohmura could be substituted by the reactor body of Akinari, since they perform the same function, and the muffle and seal 7 of Kohmura could be substituted by the core tube, lid, and carbon felt seal of Akinari, since they perform the same function.  It would be obvious to a person having ordinary skill in the art, this substitution provides for a furnace body comprising a pressure vessel (“reactor body 2”) and a lid removably coupled to the pressure vessel, wherein the lid comprises a first lid segment (top portion) 
Regarding claim 6, Kohmura (Figs. 1 and 2) disclose the second inlet (“introduction pipe 3”) and the second outlet (“discharge pipe 4”) are coupled to the second interior volume at opposite ends of the second interior volume defined by the muffle (“furnace core tube 2”).
Regarding claim 7, as discussed in the rejection of claim 1 above, Kohmura (Figs. 1 and 2) discloses a space between the muffle walls and furnace body walls defining a first interior volume and a space within the muffle walls defining a second interior volume.  Kohmura ([0005] and Figs. 1 and 2) further discloses carbon is usually used for the heating element 6 of the heating furnace 5.  Based on the disclosure of Kohmura, it would be obvious to a person having ordinary skill in the art, at least one heating element positioned in the first interior volume defined by furnace body walls of heating furnace 5.  
Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohmura (US 2002/0000102A1) in view of Akinari et al. (JP2003-137584) and Kohmura (US 2003/0000255A1 – hereinafter Pub’255) as applied to claim 1 above, and further in view of Koiazawa et al. (US 2005/0257571 A1 – hereinafter Koiazawa).
Regarding claim 3, Kohmura and Akinari fail to disclose the second interior volume is sealed from the first interior volume by at least one gasket disposed between the muffle and the furnace body.  However, Koiazawa (Fig. 4, [0039], and [0080]) discloses a similar apparatus for treating an optical fiber preform (“preform 50”) to Kohmura comprising a muffle tube and heat treatment furnace (10) having a furnace body.  Koiazawa discloses a muffle and furnace body configuration including a sealing member 37 (corresponding to a gasket).  It would be obvious to a person having ordinary skill in the art an alternative muffle and furnace body configuration including a sealing member 37 for the apparatus of Kohmura.  This alternative configuration for Kohmura in view of Koaizawa provides for the second 
Regarding claim 8, Kohmura fails to disclose the at least one heating element comprises a plurality of heating zones wherein each heating zone of the plurality of heating zones is independently controlled.  However, However, Koiazawa (Fig. 4, [0039], and [0080]) discloses a similar apparatus for treating an optical fiber preform (“preform 50”) to Kohmura comprising a muffle tube and heat treatment furnace (10) having a furnace body and heaters 13 capable of controlling temperature independently.  Both Koiazawa and Kohmura discloses a heating apparatus for processing an optical fiber preform, and it would be obvious to a person having ordinary skill in the art, the apparatus of Kohmura could be improved by adding additional heaters capable of controlling temperature independently to provide for additional heat control capabilities and a plurality of heating zones independently controlled.  Further, the addition of additional heating elements is merely just a duplication of the heating element 6 disclosed by Kohmura.  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohmura (US 2002/0000102A1) in view of Akinari et al. (JP2003-137584) and Kohmura (US 2003/0000255A1 – hereinafter Pub’255) as applied to claim 1 above, and further in view of Tsuchiya et al. (US 5,470,369).
Regarding claim 4, as discussed in the rejection of claim 1 above, Kohmura (Figs. 1 and 2 and [0005]) discloses a first inlet illustrated as an inlet pipe for introducing an inert gas feed, but fails to disclose details of the second inlet, such as the claimed second inlet comprising a fused silica tube.  However, Tsuchiya (abstract, Fig. 1, and Col. 8, lines 25-30) discloses a similar heat treating apparatus for an optical fiber preform comprising a muffle tube and a gas supply line inlet and gas outlet of the muffle tube and the gas outlet is a tube made of glass.  Based on the teaching by Tsuchiya that tubing from the muffle can be made of glass, it would be obvious to a person having ordinary skill in the art, tubing to 
Claim(s) 9, 13, and 14 is/are rejected under 35 U.S.C. 103 as obvious over Akinari et al. (JP2003-137584) in view of Kohmura (US 2002/0000102A1).
Regarding claim 9, Akinari (Fig. 1, [0018], [0028]-[0029], and [0035]) discloses an apparatus for processing an optical fiber preform (“optical fiber base material’/”soot base material”) comprising a muffle (“hollow core tube 1”) within reactor body 2 and discloses the heat treatment chamber HR can be pressurized.  Akinari fails to explicitly state the reactor body is a pressure vessel.  However, it would be obvious to a person having ordinary skill in the art if the HR in reactor body 2 can be pressurized, the reactor body 2 is a pressure vessel.  Akinari discloses the muffle configured to receive the optical fiber preform (“soot base material 14”), a space between the muffle and the pressure vessel (“reactor body 2”) , a space between the muffle and the pressure vessel defining a first interior volume (“heat chamber HR”).  
Akinari fails to explicitly state the second interior volume sealed from the first interior volume.  However, Akinari discloses a hollow core tube and a lid define the second interior volume and a reactor body defines a first interior volume, it would be obvious to a person having ordinary skill in the art, the hollow core tube and lid box provide a second interior volume sealed from the first interior volume.  
Akinari ([0028] and Fig. 1) further discloses an opening having a lid and a carbon felt used to seal the core tube.  Based on the disclosure of Akinari, it would be obvious to a person having ordinary skill in the art the lid is removably coupled to the pressure vessel, wherein the lid comprises a first lid segment (top portion) and a second lid segment (i.e. carbon felt seal), the first lid segment having an opening therein and the second lid segment is removably disposed in the first lid segment.   
Akinari ([0029]) discloses a heater 3 and a heat equalizing tube 3a made of high-purity carbon or SiC.  Akinari fails to disclose details of the heater.  However, Kohmura ([0005] and Figs. 1 and 2) further 
Regarding claim 13, Akinari (Fig. 1 and [0029]) discloses the optical fiber preform (“soot base material 14”) supported by a handle assembly (“support staff 14a”) inserted into the muffle and extending into the second interior volume.  While Akinari fails to explicitly state the handle assembly is removably coupled, based on the disclosure of Akinari, It would be obvious to a person having ordinary skill in the art, the handle assembly removably coupled to the muffle and extending into the second interior volume.
Regarding claim 14, as discussed in the rejection of claim 9 above, it would be obvious to a person having ordinary skill in the art, Akinari (Fig. 1) provides for the lid comprises a first lid segment (top portion) and a second lid segment (i.e. carbon felt seal), the first lid segment having an opening therein and the second lid segment is removable disposed in the first lid segment.  As discussed in the rejection of claim 13 above, a handle assembly (“support staff 14a”) inserted into the muffle and extending into the second interior volume.  Akinari further discloses ([0029]) the support shaft moves up and down.  It would be obvious to a person having ordinary skill in the art the handle assembly provides for moving the optical fiber preform into and out of the muffle with the second lid segment, which provides for the handle assembly is removable through the opening for the second lid segment.  
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akinari et al. (JP2003-137584) in view of Kohmura (US 2002/0000102A1) as applied to claim 9 above, and further in view of Koiazawa et al. (US 2005/0257571  A1 – hereinafter Koiazawa).
Regarding claim 10, Kohmura and Akinari fail to disclose the second interior volume is sealed from the first interior volume by at least one gasket disposed between the muffle and the furnace body.  However, Koiazawa (Fig. 4, [0039], and [0080]) discloses a similar apparatus for treating an optical fiber 
Regarding claim 11, as discussed in the rejection of claim 10 above, it would be obvious to a person having ordinary skill in the art an alternative muffle and furnace body configuration including a sealing member 37 for the apparatus of Akinari.  This alternative configuration taught by Akinari in view of Koiazawa provides for the second interior volume is sealed from the first interior volume by at least one gasket (i.e. sealing member 37) disposed between the muffle and furnace body.  This also provides for the second interior volume is sealed from the first interior volume by at least one gasket.  Also discussed in the rejection of claim 9 above, Akinari discloses a carbon felt seal disposed between the muffle opening and the lid.  The carbon felt seal provides for at least one gasket disposed between the muffle and lid.
Regarding claim 12, Akinari discloses the outer diameter of the carbon felt seal is approximately the diameter of the opening of the muffle and Koiazawa discloses the inner diameter of sealing member 37 is approximately the diameter of the outer diameter of the muffle.  Therefore, it would be obvious to a person having ordinary skill in the art the inner diameter of the at least one gasket disposed between the muffle and the pressure is the same as the diameter of the at least one gasket disposed between the muffle and the lid to seal the first interior volume.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741